Citation Nr: 1215603	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  11-09 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right hip disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for a left hip disability.

3.  Entitlement to an increased evaluation for a low back disability currently rated at 10 percent.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1982 to May 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The issue of entitlement to TDIU is raised by the record.  Therefore, this issue is included on appeal, as noted on the title page. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

At the March 2012 Board hearing, the Veteran specifically testified that his low back and bilateral hip disabilities had worsened since the last examination.  He specified that these disabilities manifest with increased pain and more decreased range of motion and now require occasional use of a cane and back brace.  He also stated that they interfere with his sleep and preclude prolonged ambulation, standing and sitting.  The Veteran also reported that he has leg numbness, and weeks of incapacitation due to his back disability.  There is constant pain, weakness, stiffness and numbness in his bilateral hips.  He also indicated that he has symptoms of erectile dysfunction related to his back disability.  The Board notes that the last examination was in August 2010, almost two years ago.  In light of the state of the record, the Board finds that the claim should be remanded for an examination to assess the current degree of disability of these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Also at the hearing, the Veteran indicated that additional treatment was received from the Kansas City VA Medical Center (VAMC) and an outpatient clinic in Salina, Kansas.  The most recent VA treatment records are current only as of March 2011 and more recent records are not available for the Board's review via Virtual VA.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

As noted in the introduction, a claim for TDIU has been raised in light of Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  Here, the Veteran's combined schedular evaluation does not the schedular requirements for assignment of a TDIU; however, the RO has not adjudicated this issue in the first instance.  Therefore, the claim is remanded for such action.

The Board has remanded the issues of higher ratings for the service-connected bilateral hip and low back disabilities to the RO for appropriate disposition.  The outcome of these claims may have an impact on the Veteran's pending claim for TDIU.  Indeed, the Veteran testified that he is unemployable due to his back and bilateral hip disabilities.  Therefore, those issues are inextricably intertwined with that of entitlement to TDIU.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, as these issues must be considered together, a decision by the Board on the claim for a TDIU would, at this point, be premature. 

Finally, in an April 2011 statement and during the March 2012 hearing the Veteran reported that he was granted disability benefits from the Social Security Administration (SSA) due to these service-connected disabilities, and in particular, his back disability.  The records upon which the SSA determination was made thus appears to be pertinent to the appeal.  Accordingly, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran notice of the criteria necessary to substantiate a TDIU claim.  

2.  Contact the Veteran and request that he identify any and all outstanding private treatment records related to his bilateral hip and low back disabilities.  Thereafter, the RO should request that the Veteran provide, or authorize VA to obtain, these records.  Obtain complete copies of VA outpatient treatment records dated from March 2011 to the present and associate these records with the claims file.  

3.  Obtain from the SSA any additional records pertinent to the Veteran's claim for SSA disability benefits and any medical records concerning that claim.  All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available.

4.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing the severity of his service-connected disabilities as well as the impact of these conditions on his ability to work.  

5.  Then schedule the Veteran for an appropriate VA examination to determine the current nature and severity of any orthopedic and neurologic impairment related to the low back and bilateral hip disabilities.  The claims folder should be made available to and reviewed by the examiner.  The examiner should identify all low back and bilateral hip pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should indicate at what degree pain begins during range of motion studies and also express any functional loss in terms of additional degrees of limited motion of the Veteran's low back and bilateral hip, i.e., his pain-free range of motion.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  

The examiner must state whether it is at least as likely as not that the Veteran has erectile dysfunction that is related to his service-connected back disability.

The examiner must also state whether it is at least as likely as not that the Veteran has bowel or bladder problems related to his back disability.

The examiner is also asked to opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  All findings, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination report.  

6.  Adjudicate the Veteran's increased rating claims and the issue of entitlement to TDIU.  If any benefit sought remains denied the Veteran should be issued a SSOC that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

